internal_revenue_service number release date index number -------------------------- ----------------------------------- --------------- ----------------------------------- ------------- ----------------------- in re --------------- ----------------------------------- ------------- ----------------------- department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc intl br2 - plr-141108-04 date date ---------------- ----------------------- --------------------------- --------------- ----------------------------------------- ------------ -------------- -------------- --------- ---- ----------- -------------- -------------------- ----------------- -------------------- ------- legend legend a b c x country z x percent y percent amount amount amount amount date date date year dear ------------------ this is in response to your letter dated date requesting an extension of time to file a qualified_electing_fund qef election with respect to a’s investment in c representations submitted by the taxpayer and accompanied by a penalty of perjury the rulings contained in this letter are based upon information and on date b merged into c a corporation established in country z taxpayer a is a u s partnership formed on date since then the partnership interests in connection with their private_letter_ruling request taxpayers have represented from date until date a owned an x percent direct interest in b a corporation statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification upon examination facts the following facts of a have been held by the same nine individuals established in country z during this time b was a controlled_foreign_corporation cfc within the meaning of code sec_957 exchanged its ownership_interest in b for y percent of direct interest in c upon the merger prior to date taxpayer had no ownership_interest in c since date c has not been considered a cfc because not more than of its stock has been owned by u s persons c was a pfic under the asset test of code sec_1297 in tax years ------- ------- ------- and ------ due to its large balance of cash and marketable_securities in each of those years international tax_advice to prepare a’s u s partnership tax returns and to render tax_advice with respect to its overall tax structure including its interest in foreign entities x failed to identify c as a pfic and failed to advise a of the consequences of making or failing to make the code sec_1295 qef election for c reviewed the income and balance_sheet information of c and realized that c was a pfic at this time x noted for the first time the fact that c was a pfic and recommended the submission of a ruling_request to make a retroactive qef election under sec_1_1295-3 ------- amount in ------- amount in ------- and amount in ------- ruling requested a’s share of c’s net_income for the years at issue to be as follows amount in - in date while rendering advice with respect to a distribution from c x since its formation in year a has engaged x a firm competent to render sec_1295 provides that any pfic shall be treated as a qef with respect to a requests the consent of the commissioner of the internal_revenue_service to make a retroactive qef election under sec_1_1295-3 with respect to c for a’s ------- tax_year law and analysis a taxpayer if an election by the taxpayer under sec_1295 applies to such company for the taxable_year and the company complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company under sec_1295 a qef election may be made for any taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for such taxable_year to the extent provided in regulations such an election may be made after such due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic under sec_1_1295-3 a taxpayer may request the consent of the commissioner to make a retroactive qef election for a taxable_year however the commissioner will grant relief under sec_1_1295-3 only if four conditions are satisfied the first requirement is that the shareholder reasonably relied on a qualified_tax professional who failed to identify the foreign_corporation as a pfic or failed to advise the shareholder of the consequences of making or failing to make a sec_1295 election sec_1_1295-3 provides that a shareholder will not be considered to have reasonably relied on a qualified_tax professional if the shareholder knew or reasonably should have known that the foreign_corporation was a pfic and knew of the availability of a sec_1295 election in addition a shareholder cannot claim reliance upon a tax professional if he knew or reasonably should have known that the qualified_tax professional was not competent to render tax_advice with respect to the ownership of shares of a foreign_corporation or did not have access to all relevant facts and circumstances counsel x x was competent to render tax_advice with respect to stock ownership of a foreign_corporation and had access to all the relevant facts and circumstances x failed to identify c as a pfic and therefore failed to advise a of the consequences of making or failing to make a qef election thus a reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 and for the taxable years at issue not prejudice the interests of the u s government under sec_1 the second requirement of sec_1_1295-3 is that granting consent will during the years at issue a sought u s tax_advice from its regular outside tax f i the interests of the u s government are prejudiced if granting relief would result in the shareholder having a lower tax_liability taking into account applicable_interest charges in the aggregate for all years affected by the retroactive election other than by a de_minimis amount than the shareholder would have had if the shareholder had made the sec_1295 election by the election due_date the time_value_of_money is taken into account for purposes of this computation if granting relief would prejudice the interests of the u s government the commissioner may in his sole discretion grant consent to make the election provided the shareholder enters into a closing_agreement with the commissioner that requires the shareholder to pay an amount sufficient to eliminate any prejudice to the u s government as a consequence of the shareholder’s inability to file amended returns for closed taxable years sec_1_1295-3 this requirement is met in this case because the partners of a have entered into closing agreements with the commissioner that require the partners to pay an amount sufficient to eliminate any prejudice to the united_states government as a consequence of the partners’ inability to file amended returns for closed taxable years the third requirement of sec_1_1295-3 is that the request must be made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder sec_1_1295-3 in this case the pfic status of c has not been raised upon audit requirements set forth in sec_1_1295-3 must be met these include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1 f i additionally affidavits signed under penalties of perjury must be submitted by the shareholder and any qualified_tax professional upon whose advice the shareholder relied sec_1_1295-3 iii these affidavits must describe the events that led to the failure to make a qef election by the election due_date the discovery of such failure and the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on such professional here affidavits meeting the requirements set forth in sec_1_1295-3 and iii as to the failure of x to inform a of its need to make qef elections have been submitted and a has otherwise satisfied the procedural requirements of sec_1_1295-3 ------- taxable_year under sec_1_1295-3 provided that a complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election consent is granted to a to make a retroactive election with respect to c for c’s --- the final requirement of sec_1_1295-3 is that the procedural based on the information submitted and representations made in accordance with the power_of_attorney on file with this office a copy of this this private_letter_ruling is directed only to the taxpayer requesting it section a copy of this ruling must be attached to any_tax return to which it is relevant k of the code provides that it may not be used or cited as precedent letter is being sent to the taxpayer’s first representative cc valerie a mark lippe senior technician reviewer cc intl br2 office of associate chief_counsel international sincerely
